           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

TRENDIA BAILEY and JOHN'NIQUA
WOFFORD-LIBBETT, Each Individually
and on Behalf of All Others Similarly Situated             PLAINTIFFS

v.                       No. 5:18-cv-222-DPM

JEFFERSON COUNTY, ARKANSAS                               DEFENDANT

                                ORDER
     Bailey and Wofford-Libbett worked as deputy sheriffs for
Jefferson County. They were jailers at the County's detention center.
NQ 1 at 3. They now seek to conditionally certify a FLSA group that
covers jailers employed by the County since August 2015. Bailey and
Wofford-Libbett say that the County didn't properly pay jailers their
owed overtime. The County hasn't responded to the motion for a
group action.
     The unopposed motion, NQ 9, is granted with directions on the
notice. Bailey and Wofford-Libbett have met the lenient applicable
standard: they've shown that a similarly situated group exists. Helmert
v. Butterball, LLC, 2009 WL 5066759, at *3 (E.D. Ark. 15 Dec. 2009). They
have made the modest factual showing-through pleadings and
affidavits-that the same kind of wage violation allegedly harmed all
members of the proposed group. Garrison v. ConAgra Foods Packaged
Food, LLC, 2013 WL 1247649, at *2 (E.D. Ark. 27 Mar. 2013). These
jailers' job duties were similar, plus they were all subject to the same
overtime policy.    NQ 9-7 at 2; NQ 9-8 at 2.        The Court therefore
conditionally certifies this group:
     All jailers employed by Jefferson County at any time since
     30 August 2015.

     The County must post notice in all its facilities. Notice to group
members through text is fine.         Notify members by mail only if no
working cell number is available. One follow-up by postcard is fine,
too. Do not enclose the pleadings with any notice. The County doesn't
have to provide email addresses, but it must provide all other contact
information by 15 February 2019. The opt-in period will close on
17 May 2019.
     So Ordered.

                                                        (/

                                          D.P. Marshall Jr.
                                          United States District Judge




                                  -2-
